



















AMENDMENT No. 1 TO
MASTER LEASE AGREEMENT No. 11093 BETWEEN
KCG AMERICAS, LLC AND
CISCO SYSTEMS CAPITAL CORPORATION




This Amendment (the “Amendment”) to the Master Lease Agreement No. 11093 (the
“Master Lease”) by and between Cisco Systems Capital Corporation (“Lessor”), a
Nevada corporation having its principal place of business at 170 West Tasman
Drive, Mailstop SJC-13, 3rd Floor, San Jose, California 95134, and KCG Americas
LLC, a Delaware limited liability company (“Lessee”) having its principal place
of business at 545 Washington Blvd., Jersey City, NJ 07310, is entered into as
of the date of the last signature below (the “Effective Date”). Unless expressly
provided for herein, capitalized terms not otherwise defined herein have the
meanings specified in the Master Lease.


WHEREAS, Lessor and Lessee have previously entered into the Master Lease on
March 10, 2014;


WHEREAS, pursuant to the terms and conditions of the Master Lease, as of the
date of this Amendment, Lessor and Lessee have entered into certain Schedules to
lease Equipment, which the parties agree shall not be subject to this Amendment;


NOW WHEREFORE, the parties agree to amend the Master Lease as follows:


1.Section 1.1, at the end of the Section, insert “The parties agree that for
purposes of this Agreement, a scan of an original signature delivered by
electronic means (such as facsimile or pdf file by email) shall be effective in
the same manner as the original signature.”


2.
In Section 5.6, after “facsimile” insert “or email address.”



3.
To add the following to the Master Lease as Section 5.12:



Counterparts; Chattel Paper. Each Lease Document may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument. The original of each Schedule shall constitute chattel paper for
purposes of the Uniform Commercial Code (“Code”). If multiple originals of a
Schedule exist, the one marked “Lessor’s Copy” or words of similar import, shall
be the only chattel paper. Lessor and Lessee agree that any Schedule signed or
executed by electronic means shall constitute the original of such Schedule and,
therefore, chattel paper under the Code.




All other terms and conditions of the Master Lease remain unchanged and in full
force and effect. This Amendment and the Master Lease are the complete
agreements between the parties hereto regarding this subject matter and jointly
apply to all purchase orders or Schedules issued on or executed as of the date
of this Amendment. There are





--------------------------------------------------------------------------------



no conditions, understandings, agreements, representations, or warranties,
expressed or implied, which are not specified herein or therein. In the event of
a conflict between the Master Lease and this Amendment, this Amendment will
prevail with regard to the subject matter herein.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are hereunder duly authorized to
execute this Amendment.


LESSOR:
 
LESSEE:
CISCO SYSTEMS CAPITAL CORPORATION
 
KCG AMERICAS., LLC
 
 
 
 
 
/s/ CRAIG SCHAUMAN
 
/s/ ROBERT MCQUEEN
Authorized Signature
 
Authorized Signature
 
 
 
Craig Schauman
 
Robert McQueen
Name
 
Name






























































































